Citation Nr: 0825723	
Decision Date: 07/31/08    Archive Date: 08/06/08

DOCKET NO.  99-24 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to an initial disability rating in excess of 50 
percent prior to June 10, 2004 for post-traumatic stress 
disorder (PTSD); to include whether the appellant has a 
pending Notice of Disagreement as to the effective date 
assigned for a 70 percent disability rating for PTSD and 
award for total disability evaluation based on individual 
unemployability prior to June 10, 2004.


REPRESENTATION

Appellant represented by:	Francis M. Jackson, Attorney
 

ATTORNEY FOR THE BOARD

A. Hinton, Counsel



INTRODUCTION

The veteran served on active duty from January 1945 to June 
1946.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire.  In that decision the RO granted 
service connection for PTSD and assigned an initial 
disability rating of 50 percent effective August 17, 1993.  
The veteran perfected an appeal as to the initially assigned 
disability rating.  

Significantly, in this case, which is one in which the 
veteran has appealed the initial rating assigned after 
service connection is established, generally the Board must 
consider the initial rating, and, if indicated, the propriety 
of a staged rating from the initial effective date forward.  
See Fenderson v. West, 12 Vet. App. 119, 126-7 (1999).  See 
also Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 
2007) (finding staged ratings appropriate also in cases where 
the appeal was not as to the initial rating assigned after 
service connection is established).

In April 2000 the veteran requested a hearing before a Member 
of the Board; however, in an October 2000 statement he 
withdrew that request.  In July 2003, the Board remanded this 
matter for additional evidentiary development.

During the pendency of the veteran's appeal, in a January 
2006 rating decision, the RO increased the disability rating 
assigned for PTSD to 70 percent effective from June 10, 2004.  
In a May 2006 rating decision the RO granted a total 
disability evaluation based on individual unemployability 
(TDIU), effective June 10, 2004; which was based in part on 
the effective date (June 10, 2004) of the assignment of a 70 
percent disability rating for PTSD. 

In a November 2006 decision, the Board denied the veteran's 
appeal as to entitlement to an initial evaluation for PTSD in 
excess of 50 percent from August 17, 1993 to June 9, 2004, 
and in excess of 70 percent from June 10, 2004.  In making 
that decision, the Board concluded that the criteria had been 
met for withdrawal of a Substantive Appeal by the veteran as 
to the issue of entitlement to an initial evaluation for PTSD 
in excess of 50 percent from August 17, 1993 to June 9, 2004, 
and in excess of 70 percent from June 10, 2004.  

The veteran subsequently appealed the November 2006 Board 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In June 2008, while this case was pending at 
the Court, VA's Office of General Counsel and appellant's 
representative filed a Joint Motion for Partial Remand (Joint 
Motion) requesting that the Court vacate part of the Board's 
November 2006 decision (on the PTSD rating claim) and remand 
the case to the Board for compliance with instructions in the 
Joint Motion.  In June 2008, the Court issued an Order 
granting the Joint Motion.    

The Court thereby vacated and remanded to the Board that part 
of the Board's November 2006 decision pertaining essentially 
to the initial disability rating prior to June 10, 2004.  The 
Court addressed that issue as being whether the appellant has 
a pending Notice of Disagreement as to the effective date 
assigned for a 70 percent disability rating for PTSD and for 
the award for total disability evaluation based on individual 
unemployability (TDIU), prior to June 10, 2004.  

In the Joint Motion the parties agreed that on remand the 
Board must discuss whether a May 20, 2006 letter from the 
appellant constituted a valid Notice of Disagreement (NOD) as 
to the effective date assigned for a 70 percent rating for 
PTSD and TDIU; and if so, whether the appeal was withdrawn.  
The parties further agreed that if that letter is deemed a 
valid NOD that was not withdrawn, the Board must remand the 
claim for an earlier effective date to the RO for issuance of 
a statement of the case.  

The original appeal decided by the Board in November 2006 
pertained to the rating initially assigned after service 
connection was established.  The Board denied the appeal on 
the grounds that the veteran had withdrawn his appeal as to 
the rating in effect from the effective date of service 
connection (50 percent from August 17, 1993 to June 9, 2004, 
and 70 percent beginning from June 10, 2004).  The Court is 
actually vacating the part of the Board decision that 
pertains to the initial rating in effect prior to June 10, 
2004.  See Fenderson v. West, 12 Vet. App. 119, 126-7 (1999).  

Specifically, the Court has in effect vacated the November 
2006 Board decision as to the issue of whether the appellant 
has a pending Notice of Disagreement as to the claim for an 
initial disability rating in excess of 50 percent for the 
period prior to June 10, 2004, and in effect, as to the claim 
for award of total disability evaluation based on individual 
unemployability prior to June 10, 2004.  

In the Court's June 2008 Order, the Court dismissed all 
remaining issues on appeal pertaining to the November 2006 
Board decision on this matter discussed above.  In that 
Order, the Court also dismissed a separate issue-denied in a 
separate November 2006 Board decision-which the veteran had 
appealed to the Court.  In that decision the Board denied a 
claim pertaining to the issue of whether failure to address a 
matter involving burn injury residuals constituted clear and 
unmistakable error (CUE) in prior Board of Veterans' Appeals 
(Board) decisions dated December 13, 1990 and January 11, 
1999, and in a prior Board remand dated July 3, 2003.  In 
agreement with the June 2008 Joint Motion, the Court 
dismissed that issue.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In correspondence received in July 2008, the veteran through 
his representative requested to appear at a video-conference 
hearing before a Veterans Law Judge at the RO.

Pursuant to 38 C.F.R. § 20.700(a) (2007), a hearing on appeal 
will be granted to an appellant who requests a hearing and is 
willing to appear in person.  In light of the appellant's 
request, and because video-conference hearings are scheduled 
by the RO (See 38 C.F.R. §§  20.700(e), 20.704(a) (2007)), 
the Board must therefore remand the case to the RO so that a 
video-conference hearing can be scheduled.  See also 38 
C.F.R. § 20.703 (2007).  

Accordingly, the case is remanded to the RO for the following 
action:

The RO should schedule the veteran for a 
video-conference hearing before a 
Veterans Law Judge of the Board, with the 
veteran attending at the RO, pursuant to 
38 C.F.R. §§ 20.700(e), 20.703 (2007).  
The RO should notify the appellant and 
his representative of the date, time and 
place of the hearing.  After the hearing 
is conducted, or if the appellant 
withdraws his hearing request or fails to 
report for the hearing, the claims file 
should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).

_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

